 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case,the Board finds : '1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.In accord with the agreement of the parties, we find that the fol-lowing employees of the Employer constitute a-unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act:All production and maintenance employees, including retail andwholesale milk driver salesmen,ice cream driver salesmen,all othertruckdrivers, and working foremen, but excluding watchmen, guards,professional employees, and supervisors as defined in the Act.2[Text of Direction of Election omitted from publication.]2 Counsel for Local 462 filed with the Board a motion to reopen hearing,in which healleges that he was unable to appear at the hearing on May 26, 1955,because of priorcommitments,and that his(second)request for a continuance was improperly denied bythe Regional Director.This motion is opposed by the Employer and the Petitioner. Thegranting of requests for continuance is within the discretion of the Regional Director.As the petition herein was filed on March 18, 1955,and hearing thereon was twice resched-uled, the first time, because the parties entered into a consent-election agreement (fromwhich Local 462 later withdrew),and the second time,because of Local 462's request fora continuance,and as counsel for Local 462 had ample notice in advance of the May 26hearing that his request for a further postponement was being denied, we are satisfiedthat there was no abuse of discretion on the part of the Regional Director.Moreover, wedo not believe that any useful purpose will be served by reopening the hearing to receivethe evidence which Local 462 proposes to adduce.Such evidence relates to(1) allegedunlawful conduct of the Employer in withholding from Local 462 dues checked off underthe current contract;and (2)alleged improper campaign propaganda by the Petitionerin connection therewith.These are matters which may properly be raised by Local 462as objections to the election, insofar as they may affect the results of the election. SeeMonroe Calculating MaCMiseCu., 109 NLRB 314. Local 462's motion to reopen is accord-ingly denied.The Stubnitz Greene Spring Corporation and InternationalUnion,United Automobile,Aircraft and Agricultural Imple-ment Workers of America,CIO, Petitioner.Case No. 4-RC-3677.July 20,1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles Sandberg, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Local Union#13366,District 50, United Mine Workers of America,hereinafter re-ferred to as the Intervenor,requests the Board to dismiss the instant petition on groundsof contract bar.For reasons stated in paragraph 3,infra,thismotion is hereby granted.113 NLRB No. 28. THE STUBNITZGREENE SPRINGCORPORATION227Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.22.The Labor organizations involved claim to represent certain em-ployees of the Employer .33.The Employer is a Michigan corporation engaged in the manu-facture of automobile cushion frame assemblies and mechanicalsprings for the automotive industry.The Petitioner seeks a unit ofproduction and maintenance employees at the Employer's Chester,Pennsylvania, plant.The Intervenor contends that its current con-tract with the Employer is a bar to an election at the present time.The Employer joins with the Intervenor in urging the current con-tract as a bar.The Petitioner contends that the current contract is apremature extension of a prior contract, and cannot, therefore, barthe present petition.In August 1953, when the plant here involved was being operatedby the Employer's predecessor, Reynolds Spring Company, an elec-tion was held in the same unit as is here sought.A majority of theemployees voted for "No Union." 4 Approximately 1 month later, onSeptember 14, 1953, Reynolds Spring Company entered into a col-lective-bargaining agreement with the Intervenor.This contract,retroactive to June 16, 1953, was to run for an initial period of 2 years,and from year to year thereafter, unless written notice was given byeither party 60 days prior to the expiration date of the agreement.This contract also contained a clause which provided that the contractcould ". . . be opened for wage and fringe items sixty days prior toitsfirst anniversary date...."In conformity with the latter clause, the Intervenor opened the con-tract on April 15, 1954, and thereafter negotiated a general wage in-crease with the Reynolds Spring Company.A new contract wasdrafted which was a verbatim copy of the 1953 contract, except forthe general wage increase and two other minor items.5This con-tract was executed by the Reynolds Spring Company and the Inter-venor on June 24, 1954, retroactive to June 16, 1954, to run for a periodof 2 years, with the same automatic renewal provisions as those con-tained in the 1953 contract.This contract also contained a clause2 The name of the Employer appears as amended at the hearing.8 The name of the Petitioner appears as amended at the hearing.The Intervenor was allowed to intervene in this proceeding on the basis of its contrac-tual interest.4 Case Number 4-RC-2011(not reported in printed volumes of Board Decisions andOrders).6A sentence was added to section J of article x of the contract requiring the Employer'spredecessorto notify the president of the Intervenor when an employee had been absentfor 3 days without noticeSection K of article VI was also changed to require the Em-ployer to furnish the employees with gloves rather than to pay the employees $2 eachmonth for the purchase of gloves. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich provided that the contract could be opened for wages only upon60 days' notice prior to its first anniversary date.The Employer acquired title to all property and assets of the Rey-nolds Spring Company on December 31, 1954. Thereafter, on Janu-ary 25, 1955, the Employer and Intervenor executed a memorandumof agreement, which stated,inter alia,that the 1954 contract ".. .shall remain in full force and effect, subject to all of its provisions,for the duration of the said agreement...." 6On April 14, 1955, the Petitioner informed the Employer by letterthat it represented a majority of its employees and requested recogni-tion as the exclusive bargaining representative for these employees.This letter was not answered, and on April 15, 1955, the Petitionerfiled its present petition.As already noted, the Petitioner contends, contrary to the Intervenorand Employer, that the 1954 contract is merely a premature extensionof the 1953 contract, and that, as the present petition was timely filedwith respect to the expiration date of the 1953 contract, there is nocontract which can be raised as a bar to an immediate election.We find no merit in the contentions of the Petitioner. It is truethat under the premature-extension doctrine, a petition which is timelyfiledwith respect to theMill Bdate of the original contract is notbarred by the extension contract.'However, in the instant case theEmployer was not a party to the 1953 contract or to the 1954 extensioncontract between Reynolds Spring Company and the Intervenor.Although the January 25, 1955, memorandum of agreement betweenthe Employer and the Intervenor purports to continue in force theterms of the 1954 contract for its duration, it was executed by theIntervenor and a new employer not a party to the prior agreements,and hence it is in fact a new contract to run from January 25, 1955,to June 15, 1956. Such contract does not arise from any preexistingcontracts between the Intervenor and Reynolds Spring Company.The fact that the terms of the Employer's contractual obligations areidentical with those of its predecessor does not alter the fact that theyare new obligations, separately undertaken, which constitute the initialcontract between the parties.'Accordingly, as the Employer's current contract is not a prematureextension of the 1953 contract but is a new contract which does notexpire until June 15, 1956, and as the present petition is not timelyfiled with respect to theMill Bdate of that new contract, we find thatthe circumstances herein require the application of the Board's estab-9 This memorandum of agreement also recites that, by acquiring the assets and propertyof the Reynolds Spring Company, the Employer had assumed all the rights and obliga-tions of the contract executed June 24, 1954.4 The Geltman Sponging Company,107 NLRB 748 ;General Electric Company (RiverWorks),107 NLRB 70.8Metropotetan. Coach Lines,112 NLRB 1429. CLACKAMAS LOGGING COMPANY AND GUY KELLER229lished contract-bar rule.Accordingly, we shall dismiss the instantpetition.We find, therefore, that no question affecting commerceexists concerning the representation of employees of the Employer,within the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.[The Board dismissed the petition.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.Robert F. Dwyer, Edwin C. Dwyer, Anthony J. Dwyerand Rose-mary D. Frey d/b/a Clackamas Logging Company and GuyKeller 1andFrell C. Zink, PetitionerandLocal 5-40, Interna-tionalWoodworkers of America, CIO.Case No. 36-RD-81.July 21,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert J. Weiner, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.The Union contends that the petition should be dismissed (1) be-cause Zink, the Petitioner, is a supervisor or a clerical employee; (2)because he is an employee of Clackamas and therefore has no authorityto represent the employees of Keller; and (3) because he and Clack-amas acted in collusion in filing the petition.We find no merit inthese contentions.As hereinafter found, Zink is not a supervisor andthere is no evidence that his clerical relationship with Clackamaswould disqualify him as a petitioner in a decertification proceeding 2With respect to the Petitioner's representative status, there is no re-quirement in the Act that an individual petitioner be an employee ofthe employer involved.'As to the alleged collusion on the part of Clackamas, the recordshows that Timekeeper Sanders mailed a post card requesting a copyof the Act for the Petitioner; that the Petitioner himself typed andcirculated the petition on which signatures were secured; that Clack-amas, at the request of employees, furnished a bus to transport prac-tically the entire crew to attend a meeting at the National LaborRelations Board's local office; that a partner personally paid for their1Herein respectively called Clackamas and Keller.a ClydeJ.Morris, 77NLRB 1375,andStar Brush Manufacturing Co , Inc,100NLRB 679.8 Bernson SilkMills,Inc,106 NLRB 826,at 827;Morganton Full Fashioned HosieryCompany,102 NLRB 134, at 135113 NLRB No. 27.